Case 1:19-cv-22303-KMW Document 57 Entered on FLSD Docket 02/02/2021 Page 1 of 18




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                    Case No.: 19-cv-22303-KMW

   FLORIDA CARRY, INC., a
   Florida not for profit corporation, et al.,

           Plaintiffs,
   vs.

   CITY OF MIAMI BEACH, et al.,

         Defendants.
   _________________________________/

          STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF DEFENDANTS’
                     MOTIONS FOR SUMMARY JUDGMENT

           Defendants, CITY OF MIAMI BEACH, MICHAEL GARCIA (“Officer M. Garcia”),

   KENNETH BOLDUC (“Sergeant Bolduc”), GUSTAVO VILLAMIL (“Officer Villamil”),

   BRIAN RIVERA (“Officer Rivera”), EDUARDO GARCIA (“Lieutenant E. Garcia”), JESSICA

   SALABARRIA (“Sergeant Salabarria”), NAHAMI BICELIS (“Officer Bicelis”), ROBERT

   MITCHELL (“Officer Mitchell”), LAVANIEL HICKS (“Officer Hicks”), and ELIZABETH

   VIDAL (“Officer El. Vidal”) (collectively, the “Defendants”), by and through their undersigned

   counsel, by and through their undersigned counsel, and pursuant to Fed. R. Civ. P. 56, hereby file

   and serve this Statement of Undisputed Facts in Support of Defendants’ Motions for Summary

   Judgment, and state as follows:

                                          UNDISPUTED FACTS

           The following facts are tendered solely for purposes of summary judgment and should not

   be deemed admissions for trial or other purposes. Based upon the following facts, supporting

   documentation, and legal arguments set forth in their respective Motions for Summary Judgment,
Case 1:19-cv-22303-KMW Document 57 Entered on FLSD Docket 02/02/2021 Page 2 of 18




   Defendants respectfully submit that they are entitled to judgment in their favor in this case as a

   matter of law.

   1. This lawsuit arises out of an investigatory stop of the individual Plaintiffs that occurred on

       June 24, 2018 in the City of Miami Beach, Florida. See [D.E. 1-2].

   2. The individual Plaintiffs were or are members or prospective members of corporate Plaintiff,

       Florida Carry Inc. (“Florida Carry”), a gun rights advocacy organization that holds itself out

       as working “tirelessly toward repealing and striking down ill-conceived gun control laws that

       have been proven to provide safe havens to criminals and be deadly to law abiding citizens.”

       [Ex. A] 1; [Caranna Dep. 100:21-101:1]. 2

   3. The social media information proffered by Florida Carry shows that one strategy the activist

       organization employs are planned, provocative “open carry” events that are intended to draw

       a response from local law enforcement. [Ex. C, 00:06-00:38]; [Ex. C-1, 2:1-13]; [Ex. GG]. 34

   4. Since its inception, Florida Carry and its members have held several “fishing events” and other

       similar demonstrations in various locations throughout the State of Florida, during which the




   1
     A screenshot of the referenced sections as displayed on the homepage of the Florida Carry website,
   FloridaCarry.org, is included in Defendants’ Appendix as Exhibit A.
   2
     Deposition Transcript of Sean Caranna, Corporate Representative of Florida Carry, Inc., is included in the
   Appendix as Exhibit B.
   3
     Video captured by Plaintiff Taylor via “GoPro” camera on date of the subject incident, which Plaintiff
   Taylor later posted to the YouTube platform, is referred to herein and in the Appendix as Exhibit C, and
   when cited herein will be followed by the minute and second marks in the video where the relevant cited
   portions of the video begin and end. Additionally, for the convenience of the Court, a written transcript of
   the video has also been included in the Appendix and filed via CM/ECF under the same Exhibit tab as the
   referenced video. For purposes of identification, references to the transcript will be labeled as Exhibit C-1
   herein and in the Appendix, followed by the relevant page and line of the transcript where the cited material
   can be found. Defendants will conventionally file all evidentiary videos referenced herein upon the Court’s
   approval.
   4
     Florida Carry “Open Carry” Event Social Media Announcement for a subsequent demonstration that
   Plaintiffs held in Miami Beach in October 2018 is attached hereto as Exhibit GG.

                                                        2
Case 1:19-cv-22303-KMW Document 57 Entered on FLSD Docket 02/02/2021 Page 3 of 18




         organization’s members congregate in a public location, often to ostensibly fish, while open

         carrying firearms. [Caranna Dep. 20:14-22; 45:7-14]; [Taylor Dep. 181:8-19]. 5

   5. Prior to holding an event, it is Florida Carry’s custom and practice to notify local officials that

         the organization will be holding an open carry event, so that the local police department will

         be aware of what is occurring in the likely case that police receive calls from concerned citizens

         regarding a “man-with-a-gun.” [Caranna Dep. 44:18-45:22]; [Philpot Dep. 36:18-37-11]. 6

   6. Prior to the “open carry” event that Florida Carry planned to hold in the City of Miami Beach

         on June 24, 2018, Plaintiff Philpot, on behalf of Florida Carry, sent an email containing a Word

         document attachment regarding the upcoming event via email to the City of Miami Beach’s

         Chief of Police and City Attorney. [Caranna Dep. 49:6-50:10]; [Philpot Dep. 33:11-21].

   7. However, Plaintiff Philpot never spoke with any representative of the City of Miami Beach

         prior to the event, nor did he make any effort to confirm that anybody in the City of Miami

         Beach received the communication. [Philpot Dep. 35:22-25; 148:16-24].

   8. After the incident giving rise to this lawsuit, it was determined that the Word document

         correspondence attached to the email that Plaintiff Philpot sent to the City’s Chief of Police

         and City Attorney was unopenable by standard means such that no person of normal computer

         skill would have been able to open the correspondence to read it. Thus, Plaintiffs provided no

         advance notice or information to the City of Miami Beach prior to their planned event. The

         parties have stipulated to this fact. [Philpot Dep. 148:20-151:23].

   9. The inability to open said Word document was demonstrated to Plaintiff Philpot and

         acknowledged by Philpot during his deposition; however, Philpot could provide no explanation

         as to why he sent the file in a format that could not be opened. [Philpot Dep. 150:5-151:23].


   5
       Deposition Transcript of Plaintiff, Michael Taylor, is included in the Appendix as Exhibit D.
   6
       Deposition Transcript of Plaintiff, Christopher Philpot, is included in the Appendix as Exhibit E.

                                                          3
Case 1:19-cv-22303-KMW Document 57 Entered on FLSD Docket 02/02/2021 Page 4 of 18




   10. On the morning of Sunday, June 24, 2018, the individual Plaintiffs travelled to South Pointe

       Park Pier in the City of Miami Beach for their Florida Carry sanctioned “open carry” event.

       [D.E. 1-2, ¶ 8]. 7

   11. The South Pointe Park Pier is located at the southernmost point of the City of Miami Beach.

       The north side of the Pier overlooks South Pointe Beach, one of the City’s most crowded

       beaches, 8 while the south side of the pier is immediately adjacent to the “Government Cut”

       inlet that leads into the Miami Beach Harbor, one of the country’s most heavily traveled

       waterways. 9 [Ex. F]; [Ex. G].

   12. Coast Guard vessels, large cruise ships, cargo ships, and personal watercraft frequently travel

       in and out of the Government Cut channel. Cruise ships with upwards of 5,000 passengers each

       and traveling very slowly enter the inlet on Saturday mornings and others leave for voyages at

       staggered hours on Saturday afternoons. According to the Port of Miami’s 2019 Statistics

       Brochure, 1,220 cruise ships carrying over 5.5 million cruise ship passengers travelled through

       Government Cut in FY 2018. [Ex. H, at 7]. 10

   13. It is also important to note that the South Pointe Park Pier is located approximately 1,500 yards

       southeast of the U.S. Coast Guard station and approximately 1,700 yards southeast of

       embark/debarking facility for tourist and cruise ships. [Ex. I]. 11




   7 It bears noting that Plaintiffs held this provocative “open carry” event in Miami Beach just four months

   after a gunman at South Florida’s Marjory Stoneman Douglas Highschool killed 17 people and wounded
   17 more in the deadliest high school shooting in United States history. See
   https://en.wikipedia.org/wiki/Stoneman_Douglas_High_School_shooting.
   8
     Photographs of South Pointe Beach as seen from the South Pointe Park Pier are included in the Appendix
   as composite Exhibit F.
   9
      Photographs of cruise ships exiting Government Cut inlet as seen from the South Pointe Park Pier are
   included in the Appendix as composite Exhibit G.
   10
      Port of Miami 2019 Statistics Brochure is included in the Appendix as Exhibit H.
   11
      Aerial image documenting the line-of-sight distance between South Pointe Park Pier and the U.S. Coast
   Guard Station Miami Beach is attached hereto as Exhibit I.

                                                       4
Case 1:19-cv-22303-KMW Document 57 Entered on FLSD Docket 02/02/2021 Page 5 of 18




   14. The Coast Guard facility is considered a high security military/maritime installation. Both the

        Coast Guard station and the tourist ship docking facilities would be considered high-value “soft

        targets” for terrorists and active shooter/mass murderers. 12 [Ex. J, at 11].

   15. At approximately 9:45 A.M. on Sunday, June 24, 2018, City of Miami Beach Park Ranger

        Vinas observed a group of several visibly armed men on the South Pointe Park Pier. [Ex. K].13

   16. Upon observing the group of armed men on the Pier, Park Ranger Vinas approached the men

        and made contact with Plaintiffs Taylor, Philpot, and Jenkins, who were visibly armed with

        semiautomatic pistols contained in outside-the-waistband holsters. Plaintiff Devine was also

        present with a “buck knife” in his possession but was not visibly carrying a firearm. [D.E. 1-

        2, ¶ 25-26]; [Ex. C, 01:30-02:00]; [Ex. L]. 14

   17. Although three unattended fishing poles can be observed leaning against the south-side railing

        of the Pier, the video recorded by Plaintiff Taylor shows that none of the four men were

        engaged in the act of fishing when Park Ranger Vinas approached to speak with them, or at

        any time during their ensuing interaction with Park Ranger Vinas. [Ex. C, 01:30-07:20].

   18. Upon contacting Plaintiffs Taylor, Philpot, and Jenkins, Park Ranger Vinas asked the men to

        put their firearms away, stating that open carry was not permitted. [D.E. 1-2, ¶ 27]; [Ex. C,

        01:40-02:00]; [Ex. C-1, 2:15-22].




   12
      The Expert Report prepared by Defendants’ Police Practices Expert Ron Martinelli in connection with
   this matter is included in the Appendix as Exhibit J.
   13
      Sworn Declaration of Officer Gustavo Villamil, one of the first responding officers to arrive on scene in
   response to a dispatch call regarding several armed men on the South Pointe Park Pier, is included in the
   Appendix as Exhibit K.
   14
      Plaintiff Devine’s Answer to Defendants’ Interrogatory Number 12 in this matter is included in the
   Appendix as Exhibit L.

                                                         5
Case 1:19-cv-22303-KMW Document 57 Entered on FLSD Docket 02/02/2021 Page 6 of 18




   19. Pursuant to Fla. Stat. § 790.053, it is unlawful and constitutes a second-degree misdemeanor

        for any person to openly carry on or about his person any firearm or electric weapon or device,

        except in certain limited circumstances provided by law. See Fla. Stat. § 790.053 (2020).

   20. Nevertheless, the visibly armed Plaintiffs declined to comply with Park Ranger Vinas’ request,

        stating what they were doing was legal. [Ex. C, 01:50-02:10]; [Ex. C-1, 3:1-4; 4:1-25].

   21. Although Plaintiff Taylor attempted to hand Park Ranger Vinas a copy of Fla. Stat. §

        790.25(3)(h), which provides an affirmative defense for fishermen meeting certain criteria to

        circumvent Florida’s general prohibition on openly carrying firearms, no Plaintiff provided

        Park Ranger Vinas with any evidence that he was, in fact, actually fishing, and no Plaintiff

        offered any evidence that he had not been adjudged mentally incompetent, that he was not

        addicted to narcotics or similar drugs, that he was not a habitual or chronic alcoholic, or that

        he was not a vagrant or other undesirable person. Fla Stat. § 790.25(2) requires a person to

        affirmatively demonstrate the absence of each of these disqualifiers in order to avoid a criminal

        conviction for openly carrying a firearm in violation of Fla. Stat. § 790.053 (“Except as

        otherwise provided by law …, it is unlawful for any person to openly carry on or about his or

        her person any firearm.”).

   22. After several minutes of discussion, Park Ranger Vinas left the area and called City of Miami

        Beach Police Dispatch to report three visibly armed men walking around on the South Pointe

        Park Pier. [D.E. 1-2, ¶ 30]; [Ex. K]; [Ex. M, at 2]. 15

   23. The CAD Report reflects that a police dispatch call regarding 3 males with visible firearms on

        the South Pointe Park Pier went out over police radio at approximately 9:55:30 AM. [Ex. M,

        at 2].


   15
     Miami Beach Public Safety Call Detail Report (“CAD Report”) relating to the subject incident is included
   in the Appendix as Exhibit M.

                                                       6
Case 1:19-cv-22303-KMW Document 57 Entered on FLSD Docket 02/02/2021 Page 7 of 18




   24. Approximately six and a half minutes after Park Ranger Vinas first contacted Plaintiffs Taylor,

        Philpot, Jenkins, and Devine, another visibly armed man, now known to be Plaintiff Gutierrez,

        arrived to join the group on the Pier. [Ex. C, 08:10-08:25]; [Gutierrez Dep. 38:10-39:10]. 16

   25. Shortly after his arrival, Plaintiff Gutierrez dropped an un-baited line into the Government Cut

        channel before leaning his fishing pole on the south-side railing and walking away, quietly

        telling Plaintiff Taylor, “I’m not gonna catch anything, I didn’t even bring bait.” [Ex. C, 08:55-

        09:20].

   26. Approximately two minutes later, Defendants, Officers M. Garcia, Villamil, Rivera, and

        Sergeant Bolduc arrived on the Pier in response to a dispatch call advising of multiple visibly

        armed males, and began their approach towards Plaintiffs Taylor, Jenkins, Philpot, Gutierrez,

        and Devine. [D.E. 1-2, ¶ 31]; [Ex. C, 10:00-10:50]; [Ex. O]. 17

   27. As the officers neared said Plaintiffs and visually confirmed that the then-unknown men later

        identified as Plaintiffs Taylor, Jenkins, Philpot, and Gutierrez were visibly armed with

        firearms, the four officers drew their weapons for purposes of officer safety, announced

        themselves, and instructed the men to put their hands on their heads. [Ex. C, 10:50-12:35]; [Ex.

        L]; [Ex. K].

   28. As they gave commands to the visibly armed Plaintiffs, Defendant Officers M. Garcia, Rivera,

        and Villamil had their weapons raised, while Sgt. Bolduc had his weapon in the low ready

        position. [D.E. 1-2, ¶¶ 37-39]; [Ex. C, 11:10-11:15]; [Ex. P]. 18




   16 Deposition Transcript of Plaintiff, Carlos Gutierrez, is included in the Appendix as Exhibit N.
   17 Offense Incident Report Narrative prepared by Officer Rivera is included in the Appendix as Exhibit O.
   18
      Offense Incident Report Narrative prepared by Sgt. Bolduc is included in the Appendix as Exhibit P.

                                                      7
Case 1:19-cv-22303-KMW Document 57 Entered on FLSD Docket 02/02/2021 Page 8 of 18




   29. Plaintiffs Taylor, Jenkins, Philpot, and Gutierrez, each of whom were visibly armed, were then

        handcuffed and disarmed to ensure officer and citizen safety while police investigated. [D.E.

        1-2, ¶ 40]; [Ex. O].

   30. Specifically, Plaintiff Taylor was handcuffed by Officer Villamil, who then disarmed Taylor

        by removing his firearm from his holster and rendered it safe, removing the magazine and a

        chambered round. As Officer Villamil attempted to remove the firearm from Taylor’s holster,

        Taylor can be heard saying “it’s locked and loaded.” [Ex. C, 11:30-11:55]; [Ex. C-1, 9:8-20];

        [Ex. Q, 02:30-02:50]; [Ex. Q-1, 3:17-20]. 19

   31. Plaintiffs Gutierrez and Philpot were handcuffed by Officer M. Garcia, who removed their

        respective firearms from their holsters and rendered them safe. [Ex. Q, 02:30-04:45].

   32. Plaintiff Jenkins was handcuffed by Officer Rivera, who then disarmed Jenkins by removing

        his firearm from his holster and rendered it safe, removing the magazine and a chambered

        round. [Ex. O].

   33. Plaintiff Devine, who was sitting on a bench and not carrying a firearm but did have a “buck

        folding knife” in his possession, was not handcuffed, but was initially instructed to place his

        hands on his head. [Ex. L].




   19The first of two videos captured by Officer M. Garcia’s Body Worn Camera, depicting the first 42 minutes
   and 37 seconds after his arrival at South Pointe Park on the date of the subject incident, is referenced herein
   and included in the Appendix as Exhibit Q, and when cited herein will be followed by the minute and
   second marks in the video where the relevant cited portions of the video begin and end. Additionally, for
   the convenience of the Court and the Parties, a written transcript of the video has also been included in the
   Appendix and filed via CM/ECF under the same Exhibit tab as the referenced video. For purposes of
   identification, references to the transcript will be labeled as Exhibit Q-1 herein and in the Appendix,
   followed by the relevant page and line of the transcript where the cited material can be found.

                                                         8
Case 1:19-cv-22303-KMW Document 57 Entered on FLSD Docket 02/02/2021 Page 9 of 18




   34. Almost immediately after making contact with the five Plaintiffs and gaining their compliance

        with officer commands, the officers had either holstered their weapons or had pointed them at

        the ground for safety. [Ex. R]. 20

   35. Officers explained to the five Plaintiffs that they were not under arrest but only detained

        pending an investigation into whether they were openly carrying their weapons in accordance

        with the law. [Ex. L]; [Ex. C-1, 10:14-17].

   36. Shortly after the first four officers arrived on the scene and secured the five Plaintiffs, several

        more City of Miami Beach police officers began arriving on the Pier to assist with what several

        believed might be an active shooter situation based on the dispatch call. [D.E. 1-2, ¶ 42]; [Ex.

        S]; [Ex. T]; [Ex. U]; [Ex. V]; [Ex. W]. 21

   37. Defendant Officer Hicks was one of the first backup officers to arrive on the Pier, at which

        time observed several males that were already detained and began providing scene security.

        Shortly thereafter, Plaintiff Gutierrez volunteered to Officer Hicks a loaded Smith and Wesson

        .38 caliber firearm in high right pants pocket and asked Officer Hicks to remove it. Officer

        Hicks agreed to do so, gently removing the firearm from Gutierrez’s front right pocket, and

        securing it on the bench where all other weapons had been placed. [Ex. W]; [Ex. X, 01:15-

        02:30]. 22


   20
      Still screen photographs taken from Plaintiff Taylor’s video which confirm this fact are included in the
   Appendix as Exhibit R.
   21 Offense Incident Report Supplemental Narrative prepared by non-party City of Miami Beach Police

   Officer Ferbeyre is included in the Appendix as Exhibit S; Offense Incident Report Supplemental Narrative
   prepared by Defendant Officer Mitchell is included in the Appendix as Exhibit T; Sworn Declaration of
   Defendant Officer Bicelis is included in the Appendix as Exhibit U; Offense Incident Report Supplemental
   Narrative prepared by Defendant Sergeant Salabarria is included in the Appendix as Exhibit V; Offense
   Incident Report Supplemental Narrative prepared by Defendant Officer Hicks is included in the Appendix
   as Exhibit W.
   22 The first of three videos captured by Officer Hicks’ Body Worn Camera, depicting the first 25 minutes

   and 45 seconds after his arrival at the South Pointe Park Pier on the date of the subject incident, is referenced
   herein and included in the Appendix as Exhibit X, and when cited herein will be followed by the minute
   and second marks in the video where the relevant cited portions of the video begin and end.

                                                          9
Case 1:19-cv-22303-KMW Document 57 Entered on FLSD Docket 02/02/2021 Page 10 of 18




   38. Officer Hicks then returned to Plaintiff Gutierrez and conducted a brief and non-intrusive pat-

      down to ensure that he was not in possession of any other weapons, before helping Gutierrez

      to a seat on the shaded bench. [Ex. X, 2:30-3:30].

   39. Defendant Officer Mitchell arrived on scene shortly after Officer Hicks, observing the five

      Plaintiffs had already been detained by the first four officers to respond. Thereafter, Officer

      Mitchell remained on scene for security and support purposes until the investigation was

      complete, with his involvement in the incident limited to assisting with completing a property

      receipt and returning Plaintiff Gutierrez’s property to him. [Ex. T].

   40. Defendant Sergeant Salabarria also responded to the scene, believing based on the dispatch

      call that she may have been heading into an “active shooter” situation. Upon her arrival on the

      Pier, she observed the Plaintiffs to be detained. Sgt. Salabarria further observed that Sgt.

      Bolduc and his patrol team were conducting a preliminary criminal investigation. Sgt.

      Salabarria briefly stood by as units conducted their investigation but departed shortly thereafter

      to return to her patrol district once she established that the scene and incident were under

      control. She took no law enforcement actions at the scene and had no interaction with any of

      the Plaintiffs. [Ex. V].

   41. Defendant Officer Bicelis was another officer to respond to the Pier after Plaintiffs had been

      detained. Officer Bicelis remained on the scene as a backup officer and assisted the primary

      officers in verifying information for the Offense Incident Reports. Officer Bicelis later

      completed a property receipt for Plaintiff Devine and returned his buck folding knife to him

      without incident. [Ex. U].

   42. Defendant Officer Elizabeth Vidal responded to the scene after all six of the individual

      Plaintiffs had been detained. She assisted other officers in securing the scene and with escorting



                                                   10
Case 1:19-cv-22303-KMW Document 57 Entered on FLSD Docket 02/02/2021 Page 11 of 18




        Plaintiff Taylor to see EMTs after he complained of shoulder pain. This was the extent of her

        duties. [Ex. Y] 23; [Ex. Z, 00:25-21:59]. 24

   43. Shortly the first four officers to arrive had secured and disarmed Plaintiffs Taylor, Jenkins,

        Devine, Philpot, and Gutierrez, a sixth visibly armed man, Plaintiff Weiss, arrived at the

        entrance of the South Pointe Park Pier. [D.E. 1-2, ¶ 45].

   44. Officers M. Garcia and Rivera received radio notification from Park Ranger Vinas that there

        was another male subject armed with a handgun at the entrance of the Pier and responded to

        the area. As they approached Plaintiff Weiss and observed that he was visibly armed, Officers

        M. Garcia and Rivera drew their weapons and instructed Weiss to put his hands on his head.

        Officer M. Garcia then removed Weiss’ holstered firearm from his person for officer and

        citizen safety while officers conducted their investigation. [Ex. Q, 05:40-07:10]; [Ex. Q-1,

        6:12-7:22]; [Ex. M, at 1]; [Ex. O].

   45. Contrary to what is stated in Plaintiffs’ Complaint, Plaintiff Weiss was not handcuffed at any

        point. Compare [D.E. 1-2, ¶ 47] with [Ex. Q, 05:40-07:10]; [Ex. BB]. 25

   46. Upon disarming Plaintiff Weiss, Officers M. Garcia and Rivera permitted Weiss to collect his

        belongings and asked him to walk with them to join the other five Plaintiffs on the Pier while

        they conducted their investigation. [Ex. Q, 6:00-7:00]; [Ex. Q-1, 7:6-8:13]; [Ex. O].

   47. It should be noted that Plaintiffs point to a City sign at the Pier that stated “No Firearms” along

        with a list of other rules for the Pier. However, as captured on the dispatch recordings, one of


   23 Offense Incident Report Supplemental Narrative prepared by Defendant Officer El. Vidal is included in
   the Appendix as Exhibit Y.
   24 The first of two videos captured by Officer El. Vidal’s Body Worn Camera, depicting the first 21 minutes

   and 59 seconds after her arrival at the South Pointe Park Pier on the date of the subject incident, is referenced
   herein and included in the Appendix as Exhibit Z, and when cited herein will be followed by the minute
   and second marks in the video where the relevant cited portions of the video begin and end.
   25
       Plaintiff Weiss’ Answer to Defendants’ Interrogatory Number 12 in this matter is included in the
   Appendix as Exhibit BB.

                                                          11
Case 1:19-cv-22303-KMW Document 57 Entered on FLSD Docket 02/02/2021 Page 12 of 18




        the Defendant Officers made clear on that date that they were not relying upon any sign for

        their authority, declaring “open carry is illegal regardless of the sign.”

        As they proceeded onto the Pier, Officer M. Garcia politely explained to Plaintiff Weiss that

        the police had gotten a call about men with guns and were merely performing an investigation

        to ensure that Plaintiffs were in compliance with the law. Among the statements that Officer

        M. Garcia made to Weiss were:

        Ofc. Garcia:        “---people are calling because they see this.”
        Weiss:              “Yeah, fair enough.”
        Ofc. Garcia:        “And you can’t blame people. All right.”
        Wiess:              “Of course not. Not ---”
        Ofc. Garcia:        “Not the way the world is today.”
        …
        Ofc. Garcia:        “So right now we’re investigating to make sure who you guys are. All
                            right. If everything checks out and everything pans out, you will be on
                            your way.”

        [Ex. Q, 07:00-08:10]; [Ex. Q-1, 8:22-9:8].

   48. During their walk, Officer M. Garcia and Plaintiff Weiss also had the following exchange:

        Garcia:    “All right. So, like I said, people are calling because they see firearms. What
                   do you expect?”
        Weiss:     “That’s fair enough. That’s why we let you guys know ahead of time. We e-
                   mailed the City, the City’s Attorney, Florida Fish and Wildlife.” 26
        …
        Garcia:    “All right. All right. So as I said, you have an understanding of why we’re
                   stopping everybody?”
        Weiss:     “Yeah, no. It’s valid, I understand that.”
        Garcia:    “Alright, we’re going to double check everything. If everything pans out you
                   can be on your way.”
        Weiss:     “Of course.”

        [Ex. Q, 07:00-08:10]; [Ex. Q-1, 9:19-10:14].




   26
      As stated above, the Parties stipulated that the emails Plaintiff Philpot attempted to send to the City of
   Miami Beach’s Chief of Police and City Attorney contained an unopenable Word document and that,
   therefore, Defendants had no advance notice of any kind regarding Plaintiffs’ planned event or their intent
   to openly carry firearms in the City of Miami Beach that day.

                                                        12
Case 1:19-cv-22303-KMW Document 57 Entered on FLSD Docket 02/02/2021 Page 13 of 18




   49. When Officer M. Garcia and Plaintiff Weiss arrived in the area where the rest of the Plaintiffs

        were seated, Officer M. Garcia politely asked Plaintiff Weiss to take a seat while officers

        conducted their investigation. [Ex. Q, 07:50-08:30]; [Ex. Q-1, 10:16-18].

   50. Shortly thereafter, officers closed the Pier and cleared all visitors for purposes of citizen safety

        while officers conducted their investigation. [Ex. Q, 08:45-09:30]; [Ex. Q-1, 12:3-12:10]; [Ex.

        K].

   51. The evidence documents that under the supervision of Lt. E. Garcia, who arrived on scene to

        supervise and assist after the Plaintiffs had already been detained, Sgt. Bolduc and his officers

        continuously investigated the status of the formerly armed Plaintiffs and their weapons,

        including conducting several records checks on persons, criminal records, firearms, and fishing

        licenses and whether any Plaintiff qualified for any affirmative defense that would permit the

        men to possess openly carried firearms on their persons while on the public pier. [Ex. P]; [Ex.

        K].

   52. The video recorded by Plaintiff Taylor documents that Taylor continuously engaged in verbal

        harassment of the officers while the officers attempted to conduct their investigation, making

        numerous and incessant antagonistic statements including: “You guys are a bunch of crazy

        friggin nut bags. Just cause our guns are probably bigger and powerful than yours,” and other

        statements which disrupted and delayed officers in their investigation. In fact, Plaintiff Taylor

        can be heard verbally berating the officers, while another officer states, “I’m waiting for him

        to finish so I can run all of them. About six guns.” Around the same time, another one of the

        Plaintiffs encourages Plaintiff Taylor to calm down and “Let [the officers] do their

        investigation…”. [Ex. C, 29:40-29:50]; [Ex. C-1, 25:3-5]; [Ex. Q-1, 14:18-15:15]. 27


   27Though only a brief portion of the video is cited here, Defendants note that Plaintiff Taylor can be heard
   incessantly berating and attempting to antagonize the responding officers throughout much of his self-

                                                       13
Case 1:19-cv-22303-KMW Document 57 Entered on FLSD Docket 02/02/2021 Page 14 of 18




   53. Notwithstanding Taylor’s behavior, all officers on scene remained polite and respectful to the

       individual Plaintiffs throughout the entire incident. [Devine Dep. 46:14-18] 28; See generally,

       [Ex. C]; [Ex. Q]; [Ex. X]; [Ex. CC].

   54. The evidence documents that approximately one hour and eighteen minutes after the first four

       officers to arrive on the Pier made contact with Plaintiffs, the officers unhandcuffed Plaintiffs

       after completing their investigation and concluding that they would not arrest any Plaintiff.

       [D.E. 1-2, ¶ 64]; [Ex. BB]; [Ex. CC].

   55. Ultimately, all handcuffed Plaintiffs (Taylor, Jenkins, Philpot, and Gutierrez) were

       unhandcuffed less than one hour and twenty minutes after initial contact with officers. [D.E.

       1-2, ¶ 64].

   56. Upon removing handcuffs from the four Plaintiffs who had been handcuffed, Lt. E. Garcia

       addressed all of the individual Plaintiffs and explained that they were free to go, but that the

       South Pointe Park Pier would remain closed. [Ex. L]; [Ex. K]; [Ex. CC, 52:50-53:15]. 29

   57. Lt. E. Garcia further told Plaintiffs that although the Pier was closed, they could fish elsewhere

       in the area if they wished to do so. [Ex. L]; [Ex. Q, 54:01-54:11].




   recorded video of the incident, as well as in the videos captured by the Defendant Officers. Plaintiff Taylor’s
   dangerousness has come further into question during this litigation. When he appeared for an Independent
   Medical Examination related to his claim that his left shoulder was injured by one of the Defendant Officers,
   the doctor reported, “Mr. Taylor, upon presenting to the office, refused to follow the office protocol for
   COVID-19, i.e. he stated that he did not bring a mask despite having been advised that a mask was required,
   refused to answer the screening questions for COVID-19, stating that he did not believe that COVID-19
   was real, refused to have his hands sprayed with a hand antiseptic and refused to provide a photo
   identification.” See IME Report for Plaintiff Taylor dated June 5, 2020, p. 3, included in the Appendix as
   Exhibit AA.
   28
      Deposition Transcript of Plaintiff, Sean Devine, is included in the Appendix as Exhibit DD.
   29
      The second of two videos captured by Officer M. Garcia’s Body Worn Camera, depicting the second 1
   hour and 39 minutes of his presence at South Pointe Park Pier on the date of the subject incident is
   referenced herein and included in the Appendix as Exhibit CC, and when cited herein will be followed by
   the minute and second marks in the video where the relevant cited portions of the video begin and end.

                                                         14
Case 1:19-cv-22303-KMW Document 57 Entered on FLSD Docket 02/02/2021 Page 15 of 18




   58. During the same address, Lt. E. Garcia and non-party Officer Ferbeyre explained to Plaintiffs

        that for purposes of officer safety, they would escort Plaintiffs to their vehicles and return their

        weapons by placing them in Plaintiffs’ trunks or “somewhere away from you”; further

        informing Plaintiffs that they could retrieve their weapons and “and do whatever you need”

        once officers departed. [Ex. BB]; [Ex. CC, 52:20-54:01].

   59. Thereafter, the individual Plaintiffs and several officers walked from the Pier to a nearby

        parking lot, at which time officers returned all weapons and miscellaneous property to

        Plaintiffs with written property release sheets. [Ex. P]; [Ex. K]; [Ex. T]; [Ex. O].

   60. After he was released from detention and his weapon returned by police, Plaintiff Weiss

        ultimately re-holstered his firearm and went back to the jetty adjacent to the South Pointe Park

        Pier with his fishing equipment. Weiss encountered multiple officers thereafter who did not

        prohibit him from openly carrying his firearm while fishing and proceeded to fish off the jetty

        without incident for a short time before departing. [Ex. BB].

   61. Plaintiffs have returned to the City of Miami Beach to hold “open carry” demonstrations at

        least twice since the June 2018 incident giving rise to this Complaint, and police have allowed

        Plaintiffs to conduct their events without incident. [Taylor Dep. 211:21-212:22]; [Philpot Dep.

        105:19-112:11]; [Caranna Dep. 22:14-24]. On those dates, Plaintiffs advised the City in

        advance that they were coming, and the City and its police department worked with them to

        hold a safe and uneventful demonstration. [Ex. EE]. 30

   62. The City of Miami Beach does not have any policy or custom of prohibiting lawfully carrying

        firearms anywhere in its parks, beaches, and, in particular, the South Pointe Pier. None of the



   30
     See City Manager’s Letter to City Commission sent in advance of Plaintiffs’ October 2018 demonstration,
   noting communications between the Miami Beach Police Department and the event organizer in advance
   of the event.

                                                      15
Case 1:19-cv-22303-KMW Document 57 Entered on FLSD Docket 02/02/2021 Page 16 of 18




         City signage at these locations contains an outright “No Firearms” prohibition, and the City is

         currently ensuring that its signage does not mention firearms at all. The City does not intend

         to erect signage restricting firearms in the future unless such signs become permitted by Florida

         law. Any sign stating “No firearms” that was present at the South Pointe Pier, South Pointe

         Park, or on the City’s beaches on June 24, 2018 did not accurately reflect City policy and were

         inadvertently erected after they were ordered removed at least as early as 2014. [Ex. FF, at ¶¶

         1-9]. 31

   63. The City does not have a policy or custom of detaining lawfully armed subjects. Openly

         carrying a firearm is presumptively unlawful and officers are fully trained regarding the City’s

         CALEA accredited policies regarding lawful search, seizure, and use of force. [Ex. FF, at ¶ 9].

   64. On or about March 27, 2019, Plaintiffs filed the instant lawsuit against the Defendants,

         alleging, inter alia, unlawful detentions and unlawful searches and seizures of the individual

         Plaintiffs in connection with the detention and investigation that took place on June 24, 2018.


         Dated this 2nd day of February, 2021.


               s/Robert L. Switkes                           RAUL J. AGUILA, CITY ATTORNEY
               Robert L. Switkes, Esq.                       CITY OF MIAMI BEACH
               Florida Bar No. 241059                        1700 CONVENTION CENTER DR., 4TH FL
               rswitkes@switkeslaw.com                       MIAMI BEACH, FLORIDA 33139
               s/Bradley F. Zappala                          TELEPHONE: (305) 673-7470
               Bradley F. Zappala, Esq.                      FACSIMILE: (305) 673-7002
               Florida Bar No. 111820                        s/Robert F. Rosenwald
               bzappala@switkeslaw.com                       Robert F. Rosenwald, Esq.
               SWITKES & ZAPPALA, P.A.                       E-Mail: RobertRosenwald@miamibeachfl.gov
               407 Lincoln Road, Penthouse SE                Attorneys for Defendant, City of Miami Beach
               Miami Beach, Florida 33139
               Telephone: (305) 534-4757
               Facsimile: (305) 538-5504
               Attorneys for Defendant Officers


   31
        Sworn Declaration of Assistant Chief of Police Paul Acosta is included in the Appendix as Exhibit FF.

                                                        16
Case 1:19-cv-22303-KMW Document 57 Entered on FLSD Docket 02/02/2021 Page 17 of 18




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 2nd day of February, 2021, I electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record or pro se parties identified on the

   attached Service List in the manner specified, either via transmission of Notices of Electronic

   Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who

   are not authorized to receive electronically Notices of Electronic Filing.

                                                         s/Bradley F. Zappala
                                                         Bradley F. Zappala, Esq.




                                                   17
Case 1:19-cv-22303-KMW Document 57 Entered on FLSD Docket 02/02/2021 Page 18 of 18




                                          SERVICE LIST
                      Florida Carry, Inc., et al v. City of Miami Beach, et al.
                     United States District Court, Southern District of Florida
                                   Case No.: 19-cv-22303-KMW

   Eric Friday, Esq.
   Kingry & Friday
   1919 Atlantic Blvd.
   Jacksonville, Florida 32207
   Phone: 904-722-3333
   Fax: 954-900-1208
   E-Mail: efriday@ericfriday.com
   Attorney for Plaintiffs

   Noel H. Flasterstein, Esq.
   Law Offices of Noel H. Flasterstein
   1700 S. Dixie Hwy, Suite 501
   Boca Raton, Florida 33432
   Phone: 813-919-7400
   Attorney for Plaintiffs

   Mark Fishman, Esq.
   1700 Convention Center Drive
   4th Floor, Legal Department
   Miami Beach, Florida 33139
   Phone: 305-673-7470
   Attorney for Defendant, City of Miami Beach

   Robert F. Rosenwald, Esq.
   1700 Convention Center Drive
   4th Floor, Legal Department
   Miami Beach, Florida 33139
   Phone: 305-673-7470
   Fax: 305-673-7002
   E-Mail: RobertRosenwald@miamibeachfl.gov
   Attorney for Defendant, City of Miami Beach




                                                 18
